DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

Claim Status
This office action is in response to applicant’s filing on 02/02/2021. Claims 1-18 are currently pending with claims 6-18 withdrawn from consideration in this action.

Claim Interpretation
A recitation of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US Pub 20120039699).

Regarding Claim 1, Ward discloses an apparatus (30-Fig. 3) for forming an article array (abstract) comprising:
(The following are the positively recited claimed structural elements of the claimed invention) 
a head (100-Fig. 4) including a first frame (102-Fig. 4) having a first frame length (Fig. 4, length of frame 102 transverse to the longitudinal length of frame 102) and (Fig. 4, members 124 and 126 extend along a length of frame 102); 
each pair of gripping members comprising: 
a first gripping member (120-Fig. 4) mounted to a pair of blocks (Fig. 4, unreferenced pair of blocks at the end of frame 102, which is located above carriage 109 and assembly 120), each block of the pair of blocks is slidably movable by a corresponding first actuator along a corresponding guide rod assembly secured to the head (paragraph [0030], carriages 109 are driven along axis T1, and Fig. 4, unreferenced rod on frame 102, unto which above disclosed pair of blocks are mounted upon and would guide the pair of blocks and corresponding gripper assemblies along a length of frame 102); and 
a second gripping member (130-Fig. 4) having a flange (134-Fig. 4) secured to corresponding ends of a pair of rods (128-Fig. 4, paragraph [0032], track 128 in each side of frame 122), each rod of the pair of rods slidably guided by a corresponding bearing and block (Fig. 4, unreferenced pair of blocks at the end of frame 102, which is located above carriage 109 and assembly 130), the corresponding block secured to a support structure secured to the first frame (Fig. 4, the unreferenced pair of blocks at the end of frame 102, which is located above carriage 109 and assembly 130 must be secured to frame 102 in order to support assemblies 120 and 130);
(The following claims limitations are functional language to describe an intended use of the claimed invention, and the prior art structure is capable of performing the function)

“each pair of gripping members adapted for selectively securing a row of articles therebetween (Fig. 4, members 124 and 126 are planar and capable of securing a row of articles therebetween the members) for transporting the row of articles between a first location (200-Fig. 6) having a horizontal first support surface (Fig. 1, bundles B are stacked in an horizontal manner and Fig. 3, robot 30 lacks the means to flip bundles, which is interpreted that bundles are retrieved from a horizontal surface), wherein each article of the row of articles is in contact with the first support surface (Fig. 7, bundles B(1-4) are capable of being placed on a horizontal surface at a location), and a second location having a horizontal second support surface (Fig. 1, stack S forms a horizontal support surface), wherein each article of the row of articles is in contact with the second support surface (Fig. 3, each layer of articles is in contact with a surface), wherein during transport of the row of articles from the first location to the second location (Fig. 6, movement of bundles from 200 to 240), each article of the row of articles is in contact with each gripping member of the pair of gripping members (Fig. 4, members 124 and 126 are planar and capable of securing a row of articles therebetween the members)”; and
“the second gripping member movable by a second actuator between an extended position and a raised position (Fig. 3, V reference direction arrow indicates displacement between extended and raised positions of assemblies 120 and 130), wherein actuated movement of the first gripping member is independent of actuated movement by the second gripping member (Fig. 3-4, members 124 and 126 can be displaces relative to one another independent of appliance 100 being displaced along direction arrow V, the examiner notes that the claim limitation fails to recite that the gripping members move relative lateral and vertical relative to one another as disclosed in the applicant’s specifications), wherein in response to the pair of gripping members at least partially laterally surrounding the row of articles (Fig. 4, members 124 and 126 are capable of least partially laterally surrounding the row of articles), a movement of the second gripping member from the extended position to the raised position results in the second gripping member being sufficiently moved in a direction perpendicular to and away from at least one of the first support surface and the second support surface (Fig. 3, vertical displacement of appliance 100 is capable of being perpendicular to the ground), permitting the first gripping member to slidably move the   Attorney Docket No: 21177-0024row of articles in a lateral direction along the at least one of the first support surface and the second support surface without the second gripping member contacting the row of articles (Fig. 4, members 124 and 126 are capable of moving a row of articles in a lateral direction without contacting assembly 130, as noted above, the directional movement of the grippers is not claimed as a relative directional movement between the grippers), the first gripping member is in contact with each article of the row of articles during slidable movement of the row of articles (Fig. 4, members 124 and 126 are capable of being in contact with each article of the row of articles during slidable movement of the row of articles)”.
It is further noted that the functional language requires additional positively recited structural elements to further limit and describe said functional limitations, applicant’s specification describes the following: a relative motion of the grippers in 

Regarding Claim 2, Ward discloses wherein the first gripping member has a compliant surface (136-Fig. 4) facing the second gripping member (Fig. 4, one of the fork members 136 is of assembly is facing assembly 130).

Regarding Claim 3, Ward discloses wherein the first gripping member is movable in the lateral direction relative to the second gripping member (paragraph [0028], the first and second gripper assemblies 120, 130 may be movable relative to one another along a translation axis T1).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US Pub 20120039699) and further in view of Dalla Torre (US Patent 9701489).

Regarding Claim 4, Ward in the parent claim discloses a head.
However, Ward fails to expressly disclose wherein the head further comprises a device for handling one of a slip sheet and tray.  
Dalla Torre teaches a head (2-Fig. 1) further comprises a device (23-Fig. 2) for handling one of a slip sheet (32-Fig. 10) and tray (33-Fig. 11), 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the head as taught 

Regarding Claim 5, Ward in the parent claim discloses a head.
However, Ward fails to expressly disclose wherein the head further comprises a device for handling a top frame and a pallet.
Dalla Torre teaches a head (2-Fig. 1) further comprises a device (14-Fig. 5) for handling a top frame (25-Fig. 1) and a pallet (34-Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the head as taught by Ward, to have incorporated the pickup means as taught by Dalla Torre, so to allow the head to pick up supports and base in order move the support and base more effectively than by hand.

Response to Arguments
Applicant's arguments filed 02/21/2021 have been fully considered but they are not persuasive. 
Applicant’s argument, page 15, 2nd paragraph to page 16, that “At the least, neither Ward, Yakou nor their combination discloses a head including a first frame having a first frame length and having at least one pair of opposed substantially planar gripping members extending the first frame length, a first gripping member mounted to a pair of blocks, each block of the pair of blocks is slidably movable by a corresponding having a flange secured to corresponding ends of a pair of rods, each rod of the pair of rods 15Application No.: 15/798,722Attorney Docket No: 21177-0024slidably guided by a corresponding bearing and block, the corresponding block secured to a support structure secured to the first frame”, the examiner disagrees as stated above in the current rejection of claim 1 and the examiner as further noted applicant’s specification regarding functional language of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        03/19/2021
/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731